Title: To Thomas Jefferson from Henry Bry, 5 February 1822
From: Bry, Henry
To: Jefferson, Thomas


Sir
Ouachita
5th febry 1822
Herewith you will find some cuttings of the Rosa sinica—which I spoke to you of, in June last, when I had the honor to see you at Monticello; as a valuable acquisition for Hedges—I could not get here a tin box as we are without mechanics of almost any kind, & I did not like to risk my ingenuity in making one the box would have been badly made with the precautions I have taken to wrapp each cutting in green spanish moss I hope they will succeed well—I remain with the highest regard SirYour obt ServtH. Bry